McClüRE, J., dissenting, says: It seems that Barb, on the 10th day of July, 1863, purchased a negro slave from ITirsch & Adler, for the sum of thirteen hundred aud twenty-five dollars, and in payment thereof executed his note for that amount, payable “twelve months after the expiration of the (then) present war.” This note was assigned to Kaufman & Co., who brought suit on the same. Barb, in his fourth plea, alleges “that on the 1st day of September, 1862, Abraham Lincoln, then President of the United States, issued his proclamation, warning the citizens of certain States, then in rebellion against the said United .States, including the State of Arkansas, and the county of Independence, aforesaid, to return to their allegiance to said government on pain of forfeiture of all the-slaves within said certain States. * * * And the said defendant further avers, that, on the 1st of January, 1863, the said Abraham Lincoln, President as aforesaid, and as commander-in-chief of . the army and navy of the United States, issued his second proclamation, emancipating and freeing, absolutely, all slaves within certain States, therein mentioned, as continuing in rebellion, including the said State of Arkansas, and said county of Independence. * i:' * That on the 3d day of May, 1862, the forces of said United States government, under the command of Major General Samuel Curtis, occupied the county of Independence, aforesaid, and established the head quarters of the military district, including the said State of Arkansas, at Batesville, in said county; that said head quarters were after-wards removed to Helena, in' the county of Phillips, in said State, and remained there until the close of the war; that from and after the first occupation of said county of Independence, and that portion of the said State of Arkansas surrounding-said county of Independence, the said Hnited States authority claimed the same was within their military lines and jurisdiction; and, for the greater portion of the time, actually occupied and controlled the said county of Independence; that Hirsch & Adler, at the county of Independence, aforesaid, well knowing (on the 10th of July, 1863) that said negro was, by virtue of said proclamation, of right and by the irresistible power of the said Hnited States forces, in fact free, fraudulently induced the said defendant to purchase from them said negro man; that trusting in the said fraudulent representations and promises of the said Hirsch & Adler, he, in total ignorance of said proclamation, purchased said negro from them, and then and there executed the said writing obligatory, and for no other consideration whatever; that the contract was made in violation of tbe said ' proclamation and the law of the land, and that said writing obligatory is null and void, etc. The majority of the court say that “ it is not averred in the pleas that the county of Independence was within the Federal lines when the sale was made.” I have quoted at some length from one of the pleas, and am of opinion that the averment is made with sufficient precision and certainty. The fourth plea from which I have quoted, was demurred to, and the demurrer was overruled. The majority now direct that the court below shall sustain the demurrer to this and certain other pleas. In my opinion, the defense set up by the plea is a good one,' for the demurrer admits that the sale of the slave was made to Barb at a time when the Federal forces were in the occupation of the county of Independence, and at a time when the emancipation proclamation had been in effect for more than six months, and that Hirsch & Adler were aware of this fact. The reason assigned by tbe court in Dorris v. Grace, (24 Ark. 330) for sustaining tbe demurrer to tbe plea in that case, was, tba-t “ tbe enemy” (and, by the use of this word “enemy,” I suppose we are to understand tbe forces of tbe United States,) “bad not extended bis lines to Pine Bluff,” but in tbis case tbe Federal forces are admitted to be in possession of tbe county of Independence, at the time the sale was made. Tbe majority of tbe court may endorse an opinion which speaks of the army of the United States as an “enemy,” as much as they are a mind to, but I shall do no such thing. I concur with the majority in remanding tbe cause.